Citation Nr: 1735793	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  17-10 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for a left hip disability, to include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for a left knee disability, to include as due to exposure to ionizing radiation. 

5.  Entitlement to service connection for a bilateral foot condition, to include as due to exposure to ionizing radiation.

6.  Entitlement to service connection for a vision disorder, to include as due to exposure to ionizing radiation.

7.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1951 to April 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified at a Board hearing from his RO in May 2017, before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is contained in the virtual record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the majority of the Veteran's service treatment and service personnel records are unavailable and were destroyed in a fire at the NPRC in St. Louis, Missouri, in 1973.  The United States Court of Appeals for Veteran's Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The only records available are his April 1953 Report of Medical Examination and April 1953 Report of Medical History.  

Radiation Exposure

During his May 2017 hearing, the Veteran testified that he was present for up to four nuclear device tests.  The Veteran indicated that he was in the transportation outfit that was on the front line of "all the atomic blasts in the early 50s at the Havana Trooping grounds."  The Veteran indicated he was in "Havana" for "pretty much the whole two years."  He stated he believed that all of his medical conditions may be due to his radiation exposure, including bone deterioration, hypertension, and diabetes.  The Board notes that the hearing transcript includes the Veteran stating he was in "Havana" and the "Havana Trooping grounds."  See Hearing Transcript page 7.  Additionally, his representative asked "Havana, the state of Havana?" but the response was noted to be inaudible.  This Board member attempted to find information for a "Havana Trooping ground" but was unable to find anything on the internet about it.  The Board wonders if the Veteran was either misunderstood and stated "Nevada Proving Grounds" or meant to state the Nevada Proving Grounds.  Nuclear testing occurred on the Nevada Proving Grounds beginning in January 1951.

The VLJ attempted to get information regarding the Veteran's unit.  The Veteran indicated he was with the "26th Battalion" and the "38th heavy truck company" and also the "6th Army."  The Veteran's DD 214 noted that he was a part of the 38th Heavy Transportation Company (38th HVY T CO CP ROBERTS, CALIF).  Currently, the record does not include research into the Veteran's claims that he was a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d).

Service connection for disabilities that are claimed as being attributable to exposure to ionizing radiation during service can be established via any one of three different methods.  See Davis v Brown, 10 Vet. App. 209, 211 (1997), Rucker v Brown, 10 Vet. App. 67, 71 (1997).  First, certain types of cancer are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112 (c), 38 C.F.R. § 3.309 (d).  Second, "radiogenic diseases" may be service-connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303 (d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  Combee v Brown, 34 F.3d 1039 (Fed Cir 1994).  Notably, the Veteran's claimed disabilities do not include the types of cancers presumptively associated with exposure to radiation under 38 C.F.R. § 3.309(d) or the "radiogenic diseases" listed in 38 C.F.R. § 3.311.  

38 C.F.R. § 3.311 contains specific instructions for the development of claims based on exposure to ionizing radiation in which it is established that a radiogenic disease first became manifest after service (and did not meet presumptive criteria).  As noted, the Veteran's claims are not for any "radiogenic diseases" as defined by 38 C.F.R. § 3.311(b)(2).  However, given that the Veteran's service medical and personnel records have been destroyed, additional research regarding his claim of exposure to nuclear testing is necessary.  38 C.F.R. § 3.311 (a) requires VA to request any available records concerning the Veteran's exposure to radiation.  These records normally include, but may not be limited to, the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the veteran's radiation dose in service.  On remand, efforts should be made to validate the Veteran's claim of exposure to nuclear testing or nuclear test sites, to include a search for the records listed in 38 C.F.R. § 3.311. 

The Board notes that claims involving alleged radiation exposure and the existence of a radiogenic disease should be adjudicated by the RO in Jackson, Mississippi as directed by Fast Letter 06-20 (issued in 2006).  Here, the record does not show the existence of a radiogenic disease, and as such, the Board is remanding to the Oakland, California RO.  However, if they determine the Jackson, Mississippi RO's expertise is required the claim should be transferred there.  

The RO should contact the Veteran and ask him to provide as much specific information as he can related to his exposure to radiation, to include locations and units of service.

Examination

As noted, the Veteran's service medical records have mostly been destroyed.  The Veteran has testified that he had to wear a special boot on his left foot in service due to a leg length discrepancy.  He argues that this boot resulted in his left knee, left hip, and bilateral foot disorders.  The only available medical records include the Veteran's April 1953 Report of Medical History, where he complained of left knee and hip pain, and a "trick" left knee.  Current medical records show that the Veteran continues to complain of left hip, knee, and calf pain.  The Veteran also has several diagnoses related to his feet, including plantar fasciitis, bilateral equinus, and bunion.  Given his in-service complaints related to his left knee and hip, his testimony of wearing a boot in service, and his current diagnoses, the Board finds that the low threshold for triggering the duty to assist in providing a VA examination have been met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, he must be provided VA examinations for his joint and feet claims.

The Veteran's claim for SMC is being remanded as intertwined with his claims for service connection.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide information regarding his exposure to ionizing radiation.  He should be asked to provide the location of the nuclear test sites he witnessed, and to provide unit information for all units he was attached to during service.

2.  After receiving the information from the Veteran regarding his exposure to nuclear bomb testing, research his claims.  Include researching exposure through the "Havana Trooping grounds," as well as if he was present at the Nevada Proving Grounds for any nuclear tests.  Research should also include determining if the Veteran has a Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), or other records which may contain information pertaining to the veteran's radiation dose in service.

3.  Schedule the Veteran for VA joint and foot examination(s).  After a review of the record, and interview and examination of the Veteran, the examiner must provide the following opinions:

a) Is it at least as likely as not (50/50 probability or greater) that the Veteran has a current left knee disability as a result of his military service?  

b) Is it at least as likely as not (50/50 probability or greater) that the Veteran has a current left hip disability as a result of his military service?

c) Is it at least as likely as not (50/50 probability or greater) that the Veteran has any foot disorder (bilateral) as a result of his military service?

d) Does the Veteran have a leg length discrepancy?  If so, is there clear and unmistakable evidence that the leg length discrepancy pre-existed service?  Is there clear and unmistakable evidence that the leg length discrepancy was not aggravated by service?

In providing these opinions, the examiner should take into account the Veteran's testimony that he was provided a special boot for his left foot in basic training, he believes to address a leg length discrepancy.  The examiner should also note the Veteran's April 1953 Report of Medical History where he complained of a "trick" left knee, and left knee and hip pain. 

A full explanation must be provided in support of all opinions expressed. 

4.  If research supports the Veteran's contention that he was exposed to radiation from nuclear testing, then additional examinations/opinion should be sought regarding whether any of his claimed disabilities are due to his radiation exposure.

5.  After the above is complete, readjudicate the Veteran's claims.  If the claims remain denied, issue a supplemental statement of the case (SSOC).  The Veteran and his representative should be given an opportunity to respond, before the case is returned to the Board




The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




